 Case 4:20-cv-12448-MFL-APP ECF No. 8, PageID.603 Filed 04/27/21 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

CODY MICHAEL STEWART,

             Petitioner,                            Case No. 20-cv-12448
                                                    Hon. Matthew F. Leitman
v.

WILLIS CHAPMAN,

          Respondent.
__________________________________________________________________/

          ORDER (1) GRANTING PETITIONER’S REQUEST FOR
          A STAY, (2) HOLDING THE PETITION IN ABEYANCE,
             AND (3) ADMINISTRATIVELY CLOSING CASE

      Petitioner Cody Michael Stewart is a state prisoner in the custody of the

Michigan Department of Corrections. On September 7, 2020, Stewart filed a habeas

corpus petition in this Court pursuant to 28 U.S.C. § 2254. (See Pet., ECF No. 1.)

The petition seeks relief from Stewart’s Jackson County sentence for two counts of

carjacking, Mich. Comp. Laws § 750.529a, and one count of malicious destruction

of property, Mich. Comp. Laws § 750.337a(1)(a)(i). (See id.) Stewart insists that

the sentencing court (1) relied on inaccurate information and (2) found him guilty of

an unrelated offense in the absence of a conviction. (See id., PageID.4, 7.)
 Case 4:20-cv-12448-MFL-APP ECF No. 8, PageID.604 Filed 04/27/21 Page 2 of 4




      On March 16, 2021, Respondent Willis Chapman filed a response to Stewart’s

petition. (See Answer, ECF No. 5.) Chapman argued that the Court should dismiss

the petition without prejudice because Stewart did not exhaust state remedies for his

two claims. (See id., PageID. 211, 213, 229.) Chapman also argued that Stewart’s

claims failed on the merits. (See id.)

      In a reply to that responsive pleading, Stewart conceded that he did not

exhaust his state-court remedies for his two claims. (See Reply, ECF No. 7,

PageID.580.) He also acknowledged that he could not prevail on his second claim,

and he withdrew that claim. (See id.) Finally, Stewart asked the Court to hold his

habeas petition in abeyance while he exhausted his remedies for that claim in the

state courts. (See id., PageID.584.)

      “[A] state prisoner seeking federal habeas relief must first ‘exhaus[t] the

remedies available in the courts of the State,’ 28 U.S.C. § 2254(b)(1)(A), thereby

affording those courts ‘the first opportunity to address and correct alleged violations

of [the] prisoner’s federal rights.’” Walker v. Martin, 562 U.S. 307, 315 (2011)

(quoting Coleman v. Thompson, 501 U.S. 722, 731 (1991)). However, a dismissal of

a pending habeas petition while a petitioner pursues state remedies for an

unexhausted claim could result in the subsequent petition being barred by the one-

year statute of limitations for habeas petitions. See 28 U.S.C. § 2244(d). To avoid

that time-bar, a federal court may opt to stay a federal habeas petition and hold


                                          2
 Case 4:20-cv-12448-MFL-APP ECF No. 8, PageID.605 Filed 04/27/21 Page 3 of 4




further proceedings in abeyance pending resolution of state court post-conviction

proceedings. See Rhines v. Weber, 544 U.S. 269, 278 (2005). The Court believes

that such a stay is appropriate here while Stewart attempts to exhaust his unexhausted

claim in state court.

       Accordingly, IT IS HEREBY ORDERED that Stewart’s request to hold his

petition in abeyance while he pursues state remedies for his unexhausted first claim

(ECF No. 7) is GRANTED. Stewart has already filed a motion for relief from

judgment in the state trial court. (See ECF No. 7-1, PageID.590.) If Stewart is

unsuccessful in state court, he must return to this Court and file a motion to reinstate

and amend his habeas petition within 90 days of fully exhausting his state court

remedies. See Hill v. Anderson, 300 F.3d 679, 683 (6th Cir. 2002) (discussing similar

procedure). If Stewart fails to comply with any of the conditions described in this

order, the Court may dismiss his petition. See Calhoun v. Bergh, 769 F.3d 409, 411

(6th Cir. 2014) (concluding that the district court’s dismissal of a habeas petition

was appropriate because the petitioner failed to comply with the conditions of the

district court’s stay).

       IT IS FURTHER ORDERED that the Clerk of the Court shall close this case

for administrative purposes only. On receipt of Stewart’s motion to reinstate and

amend the petition, the Court will order the Clerk to reopen this case for statistical

purposes. Nothing in this Order or the related docket entry shall be construed as an


                                           3
 Case 4:20-cv-12448-MFL-APP ECF No. 8, PageID.606 Filed 04/27/21 Page 4 of 4




adjudication of Stewart’s current claim. See Sitto v. Bock, 207 F.Supp.2d 668, 677

(E.D. Mich. 2002) (closing a habeas case containing exhausted and unexhausted

claims to avoid administrative difficulties and stating that “[n]othing in this order or

in the related docket entry shall be considered a dismissal or disposition of this

matter”).

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: April 27, 2021


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 27, 2021, by electronic means and/or
ordinary mail.

                                               s/Holly A. Monda
                                               Case Manager
                                               (810) 341-9761




                                           4
